SEABURY, J.
This action is brought to recover for money ‘had and received. The answer pleads a general denial. The plaintiff was-a customer of the defendants, who were cotton brokers. The defendants conducted a series of transactions for the plaintiff. After the defendants executed the last transaction for the account of the plaintiff, they repeatedly sent him statements of his account. The plaintiff not only retained these statements without making objection to them, but wrote the defendants asking them to hold the stock which they were-carrying on a margin for his account. In fact, his letters to his brokers assumed the correctness of the account which the defendants had sent him. The defense of an account stated was abundantly established upon-the trial.
Judgment reversed, and new trial ordered, with costs to the appellants to abide the event.
LEHMAN, J., concurs. BIJUR, J., dissents.